DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are present for examination.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11, “claim 11” should be “claim 10”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it recites, inter alia, “extracting, based on positional information included in particle data of particles during a predetermined time period, a first particle with a predetermined value or less of distance from a fluid particle and a second particle with the predetermined value or less of distance from the first particle from among wall boundary particles related to a boundary with a wall; setting a boundary condition of a pressure Poisson equation for calculating pressure to be applied to each of the particles; calculating the pressure to be applied to each of the particles, based on the first particle and the second particle; and calculating particle data of the particles during a next time period based on the pressure.” (Emphasis added.) It is not clear whether the “first particle”, “second particle”, “fluid particle” and/or the “wall boundary particles” are included in the “particles” that has particle data including positional information. It is also not clear whether the “particle data of the particles” being calculated is the same as or different than the “particle data of particles” that includes positional information.
Claim 2 depends from claim 1 but fail to cure the deficiencies of claim 1. 
Claims 3 and 5 respectively recite similar limitations of claim 1.
Claim 4 depends from claim 3 but fail to cure the deficiencies of claim 3. Claim 6 depends from claim 5 but fail to cure the deficiencies of claim 5.
In addition, claim 2 recites “a fluid particle”. It is not clear whether the fluid particle recited in claim 2 is the same as or different than the “fluid particle” recited in claim 1, from which claim 2 depends.
Claims 4 and 6 respectively recite similar limitations of claim 2.
Claim 7 recites, inter alia, “detecting a plurality of particles in a fluid; determining that one or more first particles of the plurality of particles are free fluid particles; classifying one or more second particles of the plurality of particles as surface particles; setting a boundary condition of a pressure Poisson equation to be applied to each of the plurality of particles based on the determining and the classifying so that a convergence of a solution is obtained when a free fluid particle flows in a thin gap of the fluid”. (Emphasis added.) It is not clear whether the “free fluid particle” that flows in a thin gap of the fluid is included or not in the “free fluid particles”. In addition, the term "thin gap" in claim 7 is a relative term which renders the claim indefinite.  The term "thin gap" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, different person might interpret “thin gap” as a gap with different width. 
Claims 8-12 depend from claim 7 but fail to cure the deficiencies of claim 7.
In addition, claim 8 recites “determining that a neighboring particle of a predetermined particle”. It is not clear whether the neighboring particle and/or the predetermined particle are included in the plurality particles recited in claim 7, from which claim 8 depends.
Claim 11 recites “neighboring particles of the predetermined particle”. It is not clear whether the “neighboring particles” recited in claim 11 include the “neighboring particle” recited in claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 7-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2010-243293 to Masayuki in view of Premoze (Premoze et al., Particle-Based Simulation of Fluids).
Regarding claim 1, Masayuki discloses A non-transitory computer-readable storage medium storing a fluid simulating program for causing a computer to execute a process (Masayuki, FIG. 1, para. [0022]), the process comprising: 
extracting, based on positional information included in particle data of particles during a predetermined time period, a first particle with a predetermined value or less of distance from a fluid particle and a second particle with the predetermined value or less of distance from the first particle from among wall boundary particles related to a boundary with a wall (Masayuki, para. [0025], disclosing determining whether the distance between a fluid of a plurality of 1st particles and a wall boundary is below prescribed distance, para. [0026], disclosing computing the curvature of the wall boundary of the nearest position to each of the plurality of 1st particles judged that the distance between wall boundaries is below prescribed distance, indicating one of the nearest points of a wall boundary can correspond to a nd particles that express a wall symmetrically across a wall boundary, indicating one of the plurality of 2nd particles can correspond to a second particle with the predetermined value or less distance from the wall boundary including the nearest position as the first particle because it is located on the wall symmetrically across the wall boundary, and the nearest positions on the wall boundary and the 2nd particles are among wall boundary particles related to a boundary with a wall); setting a boundary condition for calculating pressure to be applied to each of the particles (Masayuki, para. [0062], disclosing analyzing the action of a fluid based on the interaction between particles by making into a boundary condition a plurality of 2nd particles, para. [0071], computing the yield per particle of each particle and computing the pressure of the particles, indicating the boundary condition can be set for calculating pressure to be applied to each of the particles); calculating the pressure to be applied to each of the particles, based on the second particle (Masayuki, para. [0062], disclosing analyzing the action of a fluid based on the interaction between particles by making into a boundary condition a plurality of 2nd particles, para. [0071], computing the yield per particle of each particle and computing the pressure of the particles, calculating about the pressure of wall particles using the pressure value (the same pressure value as the pressure value the fluid particles have)); and calculating particle data of the particles during a next time period based on the pressure (Masayuki, para. [0071], disclosing in processing of Step S7, computing the yield per particle of each particle and computing the pressure of the particles, calculating about the pressure of wall particles using the pressure value .
However, Masayuki does not expressly disclose setting a boundary condition of a pressure Poisson equation for calculating pressure to be applied to each of the particles; calculating the pressure to be applied to each of the particles, based on the first particle.
On the other hand, Premoze discloses setting a boundary condition of a pressure Poisson equation for calculating pressure to be applied to each of the particles (Premoze, p. 404, col. 1, 1st para., disclosing a Poisson equation for pressure (Equation (14), 2nd para., disclosing boundary conditions applied for the particles in the pressure calculation); calculating the pressure to be applied to each of the particles, based on the first particle and the second particle (Premoze, p. 404, col. 1, 2nd para., disclosing boundary conditions applied for the particles in the pressure calculation, solid boundaries such as walls are represented by fixed particles, and three layers of particles are used to represent fixed objects, col. 2, Algorithm 1, disclosing setting up and solving Poisson pressure equation, computing velocity correction from the pressure equation, and computing new particle positions and velocities for each time step, indicating the pressure to be applied to each of the particles can be calculated by solving the Poisson pressure equation with the boundary conditions and and calculating particle data of the particles during a next time period based on the pressure (Premoze, p. 404, col. 1, 2nd para., disclosing boundary conditions applied for the particles in the pressure calculation, solid boundaries such as walls are represented by fixed particles, and three layers of particles are used to represent fixed objects, col. 2, Algorithm 1, disclosing setting up and solving Poisson pressure equation, computing velocity correction from the pressure equation, and computing new particle positions and velocities for each time step, indicating the new particle positions can correspond to at least part of the particle data of the particles during a next time period based on the pressured obtained by solving the Poisson pressure equation at each time step).
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Masayuki with Premoze to use Poisson pressure equation to calculate pressured for the particles. The suggestion/motivation would have been to provide easy user control over the desired fluid motion and efficient simulation about large number of particles to get an instantaneous feedback (see Premoze, Abstract, p. 407, col. 1, last para.)

Regarding claim 3, it recites similar limitations of claim 1 but in a method form. The rationale of claim 1 rejection is applied to reject claim 3.

claim 5, it recites similar limitations of claim 1 but in an apparatus form. The rationale of claim 1 rejection is applied to reject claim 5. In addition, Masayuki discloses a memory and a processor (See Masayuki, para. [0022], FIG. 1).

Regarding claim 7, Masayuki discloses A fluid simulating apparatus comprising: a memory storing instructions; a processor coupled to the memory and configured to execute the instructions to perform a process of (Masayuki, FIG. 1, para. [0022]): 
detecting a plurality of particles in a fluid (Masayuki, para. [0025], disclosing determining whether the distance between a fluid of a plurality of 1st particles and a wall boundary is below prescribed distance, indicating the 1st particles can be detected as a plurality of particles in a fluid); determining that one or more first particles of the plurality of particles are free fluid particles (Masayuki, para. [0025], disclosing determining whether the distance between a fluid of a plurality of 1st particles and a wall boundary is below prescribed distance, indicating the 1st particles can be determined as one or more particles as free fluid particles); setting a boundary condition to be applied to each of the plurality of particles (Masayuki, para. [0062], disclosing analyzing the action of a fluid based on the interaction between particles by making into a boundary condition a plurality of 2nd particles, para. [0071], computing the yield per particle of each particle and computing the pressure of the particles, indicating the boundary condition can be set for calculating pressure to be applied to each of the particles); calculating pressure to be applied to each of the plurality of particles, based on the one or more first particles (Masayuki, para. [0062], disclosing analyzing nd particles, para. [0071], computing the yield per particle of each particle and computing the pressure of the particles, calculating about the pressure of wall particles using the pressure value (the same pressure value as the pressure value the fluid particles have)); and calculating particle data of the one or more particles during a predetermined time period based on the pressure (Masayuki, para. [0071], disclosing in processing of Step S7, computing the yield per particle of each particle and computing the pressure of the particles, calculating about the pressure of wall particles using the pressure value (the same pressure value as the pressure value the fluid particles have), para. [0073], disclosing updating the coordinate position of the particles based on the computed result of processing of Step S7, para. [0074], disclosing incrementing the analysis time with time unit width, indicating the coordinate positon of the particles can correspond to the particle data of the particles being calculated during a nest time period based on the pressure).
However, Masayuki does not expressly disclose classifying one or more second particles of the plurality of particles as surface particles; setting a boundary condition of a pressure Poisson equation to be applied to each of the plurality of particles based on the determining and the classifying so that a convergence of a solution is obtained when a free fluid particle flows in a thin gap of the fluid; calculating pressure to be applied to each of the plurality of particles, based on the one or more second particles. 
On the other hand, Premoze discloses classifying one or more second particles of the plurality of particles as surface particles (Premoze, p. 404. Col. 1, nd para., disclosing solid boundaries such as walls or other fixed objects are represented by fixed particles, indicating the fixed particles can be surface particles as the one or more second particles of the plurality of particles on the surface of the solid boundaries); setting a boundary condition of a pressure Poisson equation to be applied to each of the plurality of particles based on the determining and the classifying so that a convergence of a solution is obtained when a free fluid particle flows in a thin gap of the fluid (Premoze, p. 404, col. 1, 1st para., disclosing a Poisson equation for pressure (Equation (14), 2nd para., disclosing boundary conditions applied for the particles in the pressure calculation, p. 407, col. 2, 2nd para., disclosing simulating a simple flood in an underground corridor, p. 408, Figure 2, showing the corridor flood simulation, indicating the corridor can correspond to a thin gap of the fluid where the flood including a free fluid particle flows into the corridor as the thin gap of the fluid, and the simulation result indicates the boundary condition of the pressure Poisson equation to be applied to each of the particles based on the determining and classifying allows a convergence of a solution when a free fluid particle flows in a thin gap of the fluid); calculating pressure to be applied to each of the plurality of particles, based on the one or more first particles and the one or more second particles (Premoze, p. 404, col. 1, 2nd para., disclosing boundary conditions applied for the particles in the pressure calculation, the particles including particles on the free surface, solid boundaries such as walls are represented by fixed particles, and three layers of particles are used to represent fixed objects, col. 2, Algorithm 1, disclosing initializing fluid, computing forces and applying them to particles, setting up and solving Poisson pressure equation, computing velocity correction from the pressure equation, and ; and calculating particle data of the one or more particles during a predetermined time period based on the pressure (Premoze, p. 404, col. 1, 2nd para., disclosing boundary conditions applied for the particles in the pressure calculation, solid boundaries such as walls are represented by fixed particles, and three layers of particles are used to represent fixed objects, col. 2, Algorithm 1, disclosing setting up and solving Poisson pressure equation, computing velocity correction from the pressure equation, and computing new particle positions and velocities for each time step, indicating the new particle positions can correspond to at least part of the particle data of the particles during a next time period based on the pressured obtained by solving the Poisson pressure equation at each time step).
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Masayuki with Premoze to use Poisson pressure equation to calculate pressured for the particles. The suggestion/motivation would have been to provide easy user control over the desired fluid motion and efficient simulation about large number of particles to get an instantaneous feedback (see Premoze, Abstract, p. 407, col. 1, last para.).

Regarding claim 8, Masayuki in view of Premoze discloses the fluid simulating apparatus of claim 7, wherein the classifying the one or more second particles comprises determining that a neighboring particle of a predetermined particle is at a distance greater than an influence radius from the predetermined particle (Masayuki, para. [0025], disclosing determining whether the distance between a fluid of a plurality of 1st particles and a wall boundary is below prescribed distance, para. [0026], disclosing computing the curvature of the wall boundary of the nearest position to each of the plurality of 1st particles judged that the distance between wall boundaries is below prescribed distance, Premoze, p. 404, col. 1, 2nd para., disclosing boundary conditions applied for the particles in the pressure calculation, solid boundaries such as walls are represented by fixed particles, and three layers of particles are used to represent fixed objects, combining Masayuki and Premoze can determine the fixed particles representing the wall boundary as a neighboring particle of a particle in the plurality of 1st particles as a predetermined particle is at a distance greater than an influence radius from the determined particle when the distance between the 1st particle and the fixed particle on the wall boundary is not below the prescribed distance). Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Masayuki with Premoze to use Poisson pressure equation to calculate pressured for the particles. The suggestion/motivation would have been to provide easy user control over the desired fluid motion and efficient simulation about large number of particles to get an instantaneous feedback (see Premoze, Abstract, p. 407, col. 1, last para.).

Regarding claim 9, Masayuki in view of Premoze discloses the fluid simulating apparatus of claim 8, wherein the neighboring particle is treated as a fixed particle st particles and a wall boundary is below prescribed distance, para. [0026], disclosing computing the curvature of the wall boundary of the nearest position to each of the plurality of 1st particles judged that the distance between wall boundaries is below prescribed distance, Premoze, p. 404, col. 1, 2nd para., disclosing boundary conditions applied for the particles in the pressure calculation, solid boundaries such as walls are represented by fixed particles, and three layers of particles are used to represent fixed objects, combining Masayuki and Premoze can determine the fixed particles representing the wall boundary as a neighboring particle of a particle in the plurality of 1st particles as a predetermined particle is at a distance greater than an influence radius from the determined particle when the distance between the 1st particle and the fixed particle on the wall boundary is not below the prescribed distance, and the neighboring particle is (treated as) a fixed particle). Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Masayuki with Premoze to use Poisson pressure equation to calculate pressured for the particles. The suggestion/motivation would have been to provide easy user control over the desired fluid motion and efficient simulation about large number of particles to get an instantaneous feedback (see Premoze, Abstract, p. 407, col. 1, last para.).


Regarding claim 10, Masayuki in view of Premoze discloses the fluid simulating apparatus of claim 8, further comprising indicating that the predetermined particle is an internal particle (Masayuki, para. [0025], disclosing determining whether the st particles and a wall boundary is below prescribed distance, para. [0026], disclosing computing the curvature of the wall boundary of the nearest position to each of the plurality of 1st particles judged that the distance between wall boundaries is below prescribed distance, Premoze, p. 404, col. 1, 2nd para., disclosing boundary conditions applied for the particles in the pressure calculation, solid boundaries such as walls are represented by fixed particles, and three layers of particles are used to represent fixed objects, combining Masayuki and Premoze can determine the fixed particles representing the wall boundary as a neighboring particle of a particle in the plurality of 1st particles as a predetermined particle is at a distance greater than an influence radius from the determined particle when the distance between the 1st particle and the fixed particle on the wall boundary is not below the prescribed distance, and the predetermined particle (the 1st particle of the fluid can be an internal particle). Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Masayuki with Premoze to use Poisson pressure equation to calculate pressured for the particles. The suggestion/motivation would have been to provide easy user control over the desired fluid motion and efficient simulation about large number of particles to get an instantaneous feedback (see Premoze, Abstract, p. 407, col. 1, last para.).

Regarding claim 12, Masayuki in view of Premoze discloses the fluid simulating apparatus of claim 7, wherein the one or more second particles have fixed velocities (Premoze, p. 404, col. 1, 2nd para., disclosing boundary conditions applied for the particles in the pressure calculation, solid boundaries such as walls are represented .

Allowable Subject Matter
Claim(s) 2, 4, 6, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, none of the prior art references on the record discloses wherein the boundary condition includes that the first particle is set to a fluid particle whose velocity is a predetermined value and that pressure to be applied to the second particle is 0.
Claims 4 and 6 respectively recite similar limitations discussed above with respect to claim 2.
 claim 11, none of the prior art references on the record discloses the indicating comprises determining that neighboring particles of the predetermined particle exist in all directions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA DU whose telephone number is (571)270-5646.  The examiner can normally be reached on Monday - Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HAIXIA DU/Primary Examiner, Art Unit 2699